Citation Nr: 0101750	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-16 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1964 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to an earlier 
effective date for a 100 percent evaluation for PTSD.  In 
September 1999 the veteran testified at a Board video 
conference hearing at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The January 1997 VA hospitalization report was accepted 
by the RO as an informal claim for increased rating for the 
veteran's PTSD.

3.  In an October 1997 rating decision, the RO granted a 100 
percent evaluation for the veteran's PTSD, effective January 
9, 1997.

4.  It is not factually ascertainable that an increase in the 
veteran's PTSD had occurred prior to January 9, 1997.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 9, 1997, for assignment of a 100 percent evaluation 
for PTSD, have not been met. 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.157, 3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) eliminated the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Even though this case was developed before 
enactment of the VCAA on November 9, 2000, the law applies to 
all pending claims as of that date.  Here, the Board finds 
that all pertinent documents concerning the veteran's medical 
treatment have been obtained and that no further assistance 
would be helpful to the appeal.  

The veteran contends that he should be entitled to an 
effective date for the 100 percent rating for PTSD prior to 
January 9, 1997.  The general rule in regard to effective 
dates is, except as otherwise provided, the effective date of 
an evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  In regard to 
claims for increased compensation, the law also provides that 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received by the VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b) (West 1991); 38 C.F.R. 
§ 3.400(o)(1), (2)(2000).  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997), see also VAOPGCPREC 12-98.

Another applicable regulation is 38 C.F.R. § 3.157(b)(1) 
(2000) which provides that the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim for increased compensation.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

The veteran contends that the effective date for the 100 
percent evaluation for PTSD should be January 31, 1992, the 
date he filed his claim for service connection.  The 
veteran's representative has contended that the initial VA 
psychiatric examination of the veteran in May 1992 was 
performed by a less experienced physician and reported in 
less detailed than the examination in 1997 which the RO 
relied upon in granting the total rating.  

The veteran was granted service connection for PTSD by a 
rating decision dated August 1992.  He was assigned a 50 
percent evaluation effective January 31, 1992.  The 50 
percent evaluation was continued by rating decisions dated 
October 1994, November 1994, and November 1995.  The veteran 
did not perfect an appeal from these decisions and they are 
final.  38 C.F.R. § 3.157 (2000).  Thus, any disagreement the 
veteran might have now with the initial rating decision in 
1992, or the evidence relied upon by the RO, is untimely in 
the absence of clear and unmistakable error, which has not 
been alleged.  

Following the November 1995 rating decision, the veteran 
filed a claim for an increase in his PTSD evaluation in July 
1997.  By a rating decision dated October 1997, the veteran's 
evaluation was increased to 100 percent effective January 9, 
1997 as a result of a VA hospitalization in January 1997 due 
to a suicide attempt.  Generally, as discussed with reference 
to 38 C.F.R. § 3.400, the later of the date of claim or the 
date entitlement arose will be the effective date of 
increased compensation, unless the increase was factually 
ascertainable within one year prior to the claim, or there 
was an appropriate pending claim under 38 C.F.R. § 3.157.  

In this case, VA outpatient treatment notes dated May 1996 to 
December 1996 show the veteran complaining of irritability 
and aggressiveness.  The veteran's diagnoses were PTSD, 
complicated, and antisocial personality disorder with no 
evidence of suicidal ideation prior to the attempt in January 
1997.  According to notes in July and August 1996, the 
veteran was married July 13, 1996.  On a July 11, 1996, visit 
he thought that he seemed to be "at war with everyone in 
town," but that his medications were claming him down.  On 
August 13, 1996, he thought that he was doing better with his 
current medications.  On a September 25 visit, he reported 
that he was living in a different town since his marriage, 
and he found this more peaceful.  He was "miffed there was 
not more activity."  

The VA hospital report shows that the veteran was admitted on 
January 9, 1997 due to a reported suicide attempt on January 
7, 1997 in which he put a gun to his mouth and pulled the 
trigger, but it misfired.  He was initially hospitalized at a 
local hospital.  According to a therapy note on February 3, 
1997, the event was precipitated after his wife was called by 
a former boyfriend who expressed his continued romantic 
sentiments toward her.  This apparently upset the veteran and 
he attacked her in her sleep that night, strangling and 
grabbing her as indicative of worsening PTSD.  The veteran 
was discharged on January 14, 1997.  

At a VA psychiatric examination for compensation purposes in 
September 1997, the veteran and his wife both thought that 
his condition was worsening due to his exposure to war movies 
and other circumstances surrounding the January 1997 
hospitalization, and he reported that the symptomatology 
continued to worsen.  The examiner opined that the veteran 
was unemployable and severely disabled due to his psychiatric 
status.  Social isolation, marked problems with anger and 
inappropriate behavior often stimulated by benign factors, 
making work in any situation other than working alone in a 
supportive environment unlikely.  The examiner attributed 
two-thirds of the veteran's psychiatric disability to his 
PTSD and one-third to residual antisocial personality 
disorder traits and characteristics.  

At the veteran's September 1999 hearing before the 
undersigned, the veteran testified that he was diagnosed with 
PTSD in 1992, but had started receiving treatment for 
depression in 1987 which he believed was actually PTSD.

The RO considered the January 9, 1997, the date the veteran 
was admitted at the VA hospital as evidence of increased 
disability within one year of the veteran's claim for 
increase under 38 C.F.R. § 3.400(o)(2).  The January 1997 VA 
hospital report, as well as the earlier VA therapy notes, 
would also constitute informal claims for increase under 
38 C.F.R. § 3.157.  The Board finds no evidence of any 
substantial increase in symptoms based on these records until 
the suicide attempt in January 1997 and that again is 
consistent with the RO's decision.  It may be conceded that 
January 7, 1997, when the veteran was hospitalized locally 
after the suicide attempt, is more accurately the date of 
increase.  But under 38 C.F.R. § 3.31 (2000), payment of 
increased VA compensation does not commence until the first 
day of the month following the date of increase (the 
beneficiary merely being "deemed" to be in receipt of 
monetary benefits in the meantime).  

Consequently, there is essentially no practical significance 
in assigning January 7 rather than January 9, 1997, as the 
factually ascertainable date that an increase in disability 
had occurred.  Generally, however, the conclusion as to 
worsening of the veteran's PTSD symptoms about the time of 
the suicide attempt also appears to have been consistent with 
the clinically reported data from the veteran and his wife, 
both in therapy notes at the time and on the September 1997 
compensation examination.  

All this, of course, might simply have marked another turn in 
a long history of emotional illness, however diagnosed, and 
the Board appreciates the veteran's contentions to the effect 
that his level of impairment might not have been much less in 
1992 or even 1987 before PTSD was even diagnosed.  His 
psychiatric disability picture has further been complicated 
by depression and a personality disorder, and he has not 
worked for many years because of unrelated physical 
disabilities.  Within the legal framework of the claim 
history in this case, however, as previously discussed, the 
Board's focus is necessarily limited to the factual picture 
presented after the unappealed November 1995 rating decision 
and the applicable legal criteria.  Taking all these factors 
into consideration, including testimony by the veteran and 
his wife, the Board finds no basis for the assignment of an 
earlier effective date for the veteran's total rating for 
PTSD.  



ORDER

Entitlement to an effective date prior to January 9, 1997 for 
a 100 percent rating for service-connected PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

